DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
This action is in response to application 17/137,156 filed 12/29/20.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 8,782,267, filed 5/29/09, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 8,782,267 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites declining to store the multicast stream if the local buffer includes the second content, wherein the second content related to the first content.
The limitation of declining to store the multicast stream if the local buffer includes the second content, as drafted, is a process that, under its broadest reasonable interpretation, determine of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically
being performed in the mind. For example, but for the “at least one processor” language, “determining” in the context of this claim encompasses the user manually declining to store the multicast stream if the local buffer includes the second content.  Similarly, the limitation of declining to store the multicast stream if the local buffer includes the second content, as drafted, is a process that, under its broadest reasonable interpretation, declining of the limitation in the mind but for the recitation of generic computer components. For example, but for the “at least one processor” language, “determine” in the context of this claim encompasses the user thinking that declining to store the multicast stream if the local buffer includes the second content. If a claim limitation, under its broadest reasonable interpretation, declining of the it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – at least one processor to perform both the determining and declining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of declining to store the multicast stream if the local buffer includes the second content) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and declining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,782,267 B2 [hereinafter as ‘267 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘267 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A method comprising:
receiving, using the user device, information ...;
determining whether to store the multicast stream …; and
declining to store the multicast stream if the local buffer includes the second content ….
         The claim(s) 1 of '267 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as 
The claim(s) 1 of the ‘267 patent do not specifically state declining to store the multicast stream if the local buffer includes the second content as described in the claim 1 of instant application but it would have been obvious to a person skill in the art to decline to store the multicast stream if the local buffer already have the second content as claimed in instant application.
            “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘267 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 
            
As per independent claim(s) 11, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 2-10 & 12-20, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 8, 11-14 & 18 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Simpson, U.S. Patent/Pub. No. 2010/0218223 A1.  
As to claim 1, Simpson teaches a method, comprising: 
display, using a user device, first content (Simpson, page 2, paragraph 20; i.e., [0020] In cases in which portions of a multimedia program are stored both to a local CPE device and to a network recording system, a user may be provided an indication (e.g., a textual overlay message on a television display) that the network recording system is recording or has recorded a second portion of the multimedia program); 
while generating for display the first content: 
receiving, using the user device, information regarding a multicast stream, wherein the multicast stream comprises second content related to the first content (Simpson, page 2, paragraph 20; i.e., [0020] In cases in which portions of a multimedia program are stored both to a local CPE device and to a network recording system, a user may be provided an indication (e.g., a textual overlay message on a television display) that the network recording system is recording or has recorded a second portion of the multimedia program. When a transport stream becomes available, the network recording system may download the second portion of the multimedia program to the user CPE. Alternatively, during playback of the recorded multimedia program, the user CPE may retrieve the first portion of the recorded multimedia program from local storage ( e.g., from a local hard drive) and a second portion of the multimedia program from the network recording system in real-time as it is presented to the user); 
determining whether to store the multicast stream based on whether a local buffer includes the second content (Simpson, figure 4; page 8, paragraph 66; i.e., [0066] However, if the user has access to or subscribes to the stream overflow service, a determination is made (block 407) whether the multimedia program is already scheduled for recording in the network. If the program is already scheduled for recording in the network, process 400 includes notifying (block 411) the user that the multimedia program will be recorded in the network. Accordingly, for each user that requests to record the multimedia program, a pointer may be stored for the user indicating a beginning recording point ( e.g., a frame) and an ending recording point in the multimedia program. The beginning recording point often may be the beginning of the program and the ending recording point often may be the end of the program); and 
declining to store the multicast stream if the local buffer includes the second content (Simpson, figure 4; page 6, paragraph 56; i.e., [0056] If the user of an STB 121 requests to record a multimedia program that is already stored locally to the STB, rules module 233 may deny the request to store the multimedia program to network recording system 182 or may provide a user an indication that the requested multimedia program is previously recorded or scheduled for recording locally). 
As to claim 2, Simpson teaches the method as recited in claim 1, further comprising:
receiving second information regarding a second multicast stream (Simpson, page 2, paragraph 19; i.e., [0019] In some embodiments, a first portion of a multimedia program may be recorded by a user CPE device and a second portion of the multimedia program may be recorded by a disclosed network recording system); and
declining to store the second multicast stream if the second multicast stream is related to content different from the first content (Simpson, figure 4; page 6, paragraph 56; i.e., ., [0056] If the user of an STB 121 requests to record a multimedia program that is already stored locally to the STB, rules module 233 may deny the request to store the multimedia program to network recording system 182 or may provide a user an indication that the requested multimedia program is previously recorded or scheduled for recording locally). 
As to claim 3, Simpson teaches the method as recited in claim 1, wherein receiving the first content in a content stream over a transmission network (Simpson, page 2, paragraph 22; i.e., [0022] In still another aspect, a disclosed service for recording a multimedia program includes receiving a user request to receive a multimedia program). 
As to claim 4, Simpson teaches the method as recited in claim 1, wherein receiving the first content in a plurality of content streams, each of the plurality of content streams providing a different segment of the first content (Simpson, page 2, paragraph 20; i.e., [0020] In cases in which portions of a multimedia program are stored both to a local CPE device and to a network recording system, a user may be provided an indication (e.g., a textual overlay message on a television display) that the network recording system is recording or has recorded a second portion of the multimedia program. When a transport stream becomes available, the network recording system may download the second portion of the multimedia program to the user CPE. Alternatively, during playback of the recorded multimedia program, the user CPE may retrieve the first portion of the recorded multimedia program from local storage ( e.g., from a local hard drive) and a second portion of the multimedia program from the network recording system in real-time as it is presented to the user). 
As to claim 8, Simpson teaches the method as recited in claim 1, wherein: 
a media program comprises a plurality of segments (Simpson, page 6, paragraph 53; i.e., [0053] In this case, a first portion of the multimedia program may be stored locally to the user CPE and a second portion of the multimedia program may be stored on the network recording system. At a later time if and when a transport stream is available, the network recording system may transport to the user CPE device the second portion of the multimedia program.  Alternatively, during playback of the recorded multimedia program at the user location, a first portion of the multimedia program may be accessed from the local CPE device and the second portion of the multimedia program may be seamlessly accessed in real-time (i.e., as it is presented by a user CPE device) from the network recording system); 
the first content comprises a first segment of the plurality of segments (Simpson, page 2, paragraph 19-20; i.e., [0019] In some embodiments, a first portion of a multimedia program may be recorded by a user CPE device and a second portion of the multimedia program may be recorded by a disclosed network recording system; [0020] Alternatively, during playback of the recorded multimedia program, the user CPE may retrieve the first portion of the recorded multimedia program from local storage ( e.g., from a local hard drive) and a second portion of the multimedia program from the network recording system in real-time as it is presented to the user); and 
the second content comprises a second segment of the plurality of segments (Simpson, page 2, paragraph 19-20; i.e., [0019] In some embodiments, a first portion of a multimedia program may be recorded by a user CPE device and a second portion of the multimedia program may be recorded by a disclosed network recording system; [0020] Alternatively, during playback of the recorded multimedia program, the user CPE may retrieve the first portion of the recorded multimedia program from local storage ( e.g., from a local hard drive) and a second portion of the multimedia program from the network recording system in real-time as it is presented to the user). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5-7, 9-10, 15-17 & 19-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Simpson, U.S. Patent/Pub. No. 2010/0218223 A1 in view of Moors, U.S. Patent/Pub. No. 2008/0212774 A1.
As to claim 5, Simpson teaches the method as recited in claim 1.  But Simpson failed to teach the claim limitation wherein receiving a first request to change playback of the media program to a different playback point; and determining if a corresponding portion of the media program for the different playback point is available in the local buffer. 
However, Moors teaches the limitation wherein receiving a first request to change playback of the media program to a different playback point (Moors, page 2, paragraph 22; i.e., [0022] According to an exemplary embodiment of the invention, a method for optimizing the jump target when switching between normal play and trick-play in digital video systems is provided. This method can be realized in the frame of the MPEG2 standard. Successive control words, which may be supplied in units, may be required for decrypting segments of video. When switching between normal play and trick-play, the current position may be determined, as well as a starting position for trick-play processing based on the trick-play speed which may be selected by a user. This starting position should be such that an ECM ( entitlement control message) of a next or previous period is decrypted before this period is actually entered. If the last normal-play position is within the allowed range then that position may be used as a jump target); and determining if a corresponding portion of the media program for the different playback point is available in the local buffer (Moors, page 13, paragraph 275-276; i.e., [0275] Such a situation is depicted in FIG. 27A to FIG. 27C for three different switching points to forward trick-play; [0276] In the following, the three situations of jumping between a normal play mode 1501 and a trick-play 1502 will be described referring to FIG. 27A to FIG. 27C).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Simpson to substitute different switching position from Moors for the pointer during playback from Simpson to transition between the two modes is realized without a deterioration of the reproduction quality (Moors, page 1, paragraph 10).
As to claim 6, Simpson-Moors teaches the method as recited in claim 5.  But Simpson failed to teach the claim limitation wherein if the corresponding portion of the media program for the different playback point is not available in the local buffer, transmitting a request for third content for the different playback point. 
different playback point is not available in the local buffer, transmitting a request for third content for the different playback point (Moors, page 13, paragraph 275-276; i.e., [0275] Such a situation is depicted in FIG. 27A to FIG. 27C for three different switching points to forward trick-play; [0276] In the following, the three situations of jumping between a normal play mode 1501 and a trick-play 1502 will be described referring to FIG. 27A to FIG. 27C).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Simpson to substitute different switching position from Moors for the pointer during playback from Simpson to transition between the two modes is realized without a deterioration of the reproduction quality (Moors, page 1, paragraph 10).
As to claim 7, Simpson-Moors teaches the method as recited in claim 6, wherein storing the third content in the local buffer (Simpson, page 2, paragraph 20; i.e., [0020] Alternatively, during playback of the recorded multimedia program, the user CPE may retrieve the first portion of the recorded multimedia program from local storage ( e.g., from a local hard drive) and a second portion of the multimedia program from the network recording system in real-time as it is presented to the user).  
But Simpson failed to teach the claim limitation wherein receiving a second multicast stream comprising the third content at a rate greater than a playback rate of the third content. 
However, Moors teaches the limitation wherein receiving a second multicast stream comprising the third content at a rate greater than a playback rate of the Moors, page 6, paragraph 115; i.e., [0115] In fact, the sizes of the I-frames 201 are known or are derivable from the measurement. Therefore, the bit rate for an I-frame 201 only trick-play stream as a function of time can easily be calculated accurately. The trick-play bit rate may be 2 to 3 times higher than the normal play bit rate and sometimes it may be higher than allowed by the MPEG2 standard.  Taking into account that this is an example with a moderate bit rate stream and that streams with higher bit rates will surely be encountered, it is clear that some form of bit rate reduction has to be applied. For instance, the trick-play bit rate may be comparable to the normal play bit rate).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Simpson to substitute different switching position from Moors for the pointer during playback from Simpson to transition between the two modes is realized without a deterioration of the reproduction quality (Moors, page 1, paragraph 10).
As to claim 9, Simpson teaches the method as recited in claim 8.  But Simpson failed to teach the claim limitation wherein the first segment occurs later in the media program than the second segment. 
However, Moors teaches the limitation wherein the first segment occurs later in the media program than the second segment (Moors, page 13, paragraph 279; i.e., [0279] that the remaining time interval of the first segment 2700 is not sufficient to decrypt the ECM for the subsequent segment 2701 before entering the subsequent segment 2701).

As to claim 10, Simpson teaches the method as recited in claim 1.  But Simpson failed to teach the claim limitation wherein receiving the multicast stream at a rate greater than a playback rate of the second content. 
However, Moors teaches the limitation wherein receiving the multicast stream at a rate greater than a playback rate of the second content (Moors, page 6, paragraph 115; i.e., [0115] In fact, the sizes of the I-frames 201 are known or are derivable from the measurement. Therefore, the bit rate for an I-frame 201 only trick-play stream as a function of time can easily be calculated accurately. The trick-play bit rate may be 2 to 3 times higher than the normal play bit rate and sometimes it may be higher than allowed by the MPEG2 standard).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Simpson to substitute different switching position from Moors for the pointer during playback from Simpson to transition between the two modes is realized without a deterioration of the reproduction quality (Moors, page 1, paragraph 10).

Claim(s) 15-17 & 19-20 is/are directed to a method/computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 5-7 

Listing of Relevant Arts
Surline, U.S. Patent/Pub. No. US 20060117357 A1 discloses comparing the trick mode type, playback location.
Gandolph, U.S. Patent/Pub. No. US 20070073620 A1 discloses additional stream for the local storage device.
Rodriguez, U.S. Patent/Pub. No. US 20060271990 A1 discloses subsection frame rates of some subsection of video.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449